Name: Commission Regulation (EC) No 1101/96 of 19 June 1996 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to the Azores and Madeira
 Type: Regulation
 Subject Matter: trade;  plant product;  tariff policy;  regions of EU Member States
 Date Published: nan

 20 . 6 . 96 EN Official Journal of the European Communities No L 146/29 COMMISSION REGULATION (EC) No 1101/96 of 19 June 1996 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation ot the specific arrangements for the supply of hops to the Azores and Madeira HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 2225/92 is hereby replaced by the following: 'Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1600/92, the quantity of hops covered by CN code 1210 in the forecast supply balance quali ­ fying for exemption from customs duty when imported directly into Madeira from third countries or for Community aid shall be 10 tonnes for the period 1 July 1996 to 30 June 1997.' Article 2 This Regulation shall enter into force on the day of its THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2.537/95 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2225/92 (3), as last amended by Regulation (EC) No 1479/95 (4), sets the quantity of hops in the forecast supply balance which qualifies for exemption from customs duty on import from third countries or for Community aid and the amount thereof; whereas that quantity and the aid should be established for the period 1 July 1996 to 30 June 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for hops, publication in the Offtctal Journal of the European Communities. It shall apply from 1 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27 . 6. 1992, p. 1 . (*) OJ No L 260, 31 . 10 . 1995, p. 10 . (3) OJ No L 218 , 1 . 8 . 1992, p. 91 . ( «) OJ No L 145, 29 . 6. 1995, p. 40 .